DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the Appeal Brief filed by applicant on 2/23/2021.
3.	Claims 1, 3, 4, 8 and 9 are previously amended.
4.	The previously submitted drawings have been already accepted with a prior filing.
5.	The previously submitted specification has already been accepted with a prior filing.
6.	Claims 1-12 are remaining in the application.
Allowable Subject Matter
7.	Applicant’s extensive arguments submitted with the Appeal Brief are deemed persuasive for overcoming the 103 prior art rejections presented in the Final Rejection mailed on 9/23/2020.
8.	In view of the foregoing, the remaining claims 1-12 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest the claimed pneumatic fender monitoring system with at least one of a front view imaging device that successively images an external shape in a front view of a pneumatic fender used disposed between a vessel and an object and used being sandwiched between the vessel and the object or a side view imaging device that successively images the external shape in a side view of the pneumatic fender; a control unit that image data captured by at least one of the front view imaging device or the side view imaging device is successively input into; and a monitor that successively displays the image data: and hemispherical portions connected to both ends of a cylindrical portion of the pneumatic fender which are disposed respectively on a left side and a right side, wherein the pneumatic fender is used in a state of lying sideways: and the control unit determining, on a basis of the image data, whether an amount of deformation of the external shape of the pneumatic fender is within a preset tolerance range, as specifically configured as claimed.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/04/2021